DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on January 4, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-7 and 9 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-7 and 9 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 1-7 and 9 are directed to: 
	A method of controlling bacteria cells, said method comprising upregulating expression of a DVU2956 sigma 54-dependent enhancer-binding protein in the bacteria cells, thereby dispersing a biofilm of the cells or reducing biofilm formation by the cells and/or reducing hydrogen sulfide formation by the cells.
certain amount of time until suitable growth conditions arise.  (Emphasis added; See paragraph 0063).  Accordingly, both the natural formation of a biofilm and natural dispersion of the biofilm is a phenomena of nature.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
 
Answer to Step 1A:  Yes, claim 1 is directed toward a process.
 
Step 2: Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions)?
 
Step 2 comprises two, respective steps: Step 2A Prong 1 and Step 2A Prong 2.
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
	As disclosed by Prince et al, the formation and dispersal of biofilms are a naturally occurring phenomenon. 
Answer to Step 2A Prong 1:
‘Yes’ the claim recites a natural process (‘natural phenomenon’).
 
Step 2A, Prong 2:  Does the claim recite additional elements that integrate the natural process into a practical application?
 ‘Integration into a practical application” according to the most recent PEG guidance:

Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
 
There is no additional element in claim 1 aside from the naturally-occurring process and therefore the naturally-occurring process of claim 1 cannot demonstrate integration into a practical application.  
Answer to Step 2A, Prong 2:
‘No’, the claim does not recite additional elements that integrate the JE into a practical application.
 
Answer to Step 2A:
 Yes, the claim is directed to a Judicial Exception.
 
Step 2B: Does the claim recite additional elements that amount to significantly more than the JE?
As discussed under Step 2A, prong 1, dispersal of biofilms is a naturally occurring phenomena, the claims do not require any “treatment or administration” of any chemical, compound or molecule to produce the dispersion and therefore reads directly on naturally occurring laws of nature.
 
Accordingly, claims 1-7 and 9 are not patent-eligible for the reasons explained above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, this is a written description rejection. 
	Claims 1-9 recite method of controlling bacteria cells, said method comprising upregulating expression of a DVU2956 sigma 54-dependent enhancer binding protein.

	The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, "upregulating expression of a DVU2956 sigma 54-dependent enhancer binding protein" alone is insufficient to describe the genus.  Applicants upregulated expression of a DVU2956 sigma 54-dependent enhancer fails to provide a representative number of species to describe the genus.  Thus, applicant was not in possession of the claimed genus.  
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See Enzo Biochem, 323 F.3d 956, 966, 63 USPQ2d 1609, 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). 
	Applicant is reminded that Vas-Cath make clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by 
	Accordingly, claims 1-9 fail to meet the written description requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summer et al.
The claims are directed to a method of controlling bacteria cells, said method comprising upregulating expression of a DVU2956 sigma 54-dependent enhancer-binding protein in the bacteria cells, thereby dispersing a biofilm of the cells or reducing biofilm formation by the cells and/or reducing hydrogen sulfide formation by the cells.

It is noted that Summer et al do not characterize the infective virulent panel sufficient to reduce the amount of biofilm as upregulating expression of a DVU2956 sigma 54-dependent enhancer binding protein.  However, Applicant’s specification (page 5) defines DVU2956 sigma 54-dependent enhancer binding protein as “a bacterial protein that can bind a UAS typically (but not always) located about 100 bp or more upstream from a sigma 54-dependent promoter.”  (Emphasis added).  Accordingly, the upregulated expression of molecules required for bacterial lysis induced by the administration of compounds disclosed by Summer et al are deemed to be DVU2956 sigma 54-depenent enhancer binding proteins in view of the lack of a clear  definition of DVU2956 sigma 54-dependent enhancer binding protein (e.g., SEQ ID NO) set forth in the specification.
Accordingly, Summer et al disclose of each and every limitation of the instantly filed claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                             February 7, 2022